Title: To George Washington from George Clinton, 24 February 1792
From: Clinton, George
To: Washington, George


Confidential 
SirNew York, 24th February 1792    
It is reported here that Colo. Smith either has or intends to resign the Office of Supervisor of the Excise for this District; Under this Impression and a Conviction that from the Nature of

that Office there is none that it is more necessary should be filled with a Man of Discretion, Integrity and weight in the Community I begg leave to mention for your Excellencys Consideration Doctor Tillotson whom I am induced to believe fully answers the above Description—I need not remind your Excellency that he served with Reputation in our Hospital, is connected with one of the most respectable Famillies in this State and is now a Member of our Senate—Your Excellency I flatter myself will pardon this Liberty which be assured proceeds from no other Motive than a Regard for the public Wellfare. I have the Honor to be with the highest Respect & Attachment Your Excellencys Most Obedient Servant

Geo. Clinton

